EXHIBIT 10.4

 

[AVICENA LETTERHEAD]

 

[ADDRESS BLOCK]

April 4, 2007

Dear Sirs:

In consideration of the consent of the holders of a majority of the issued and
outstanding shares of Series A Convertible Preferred Stock (“Series A Preferred
Stock”) of Avicena Group, Inc., a Delaware corporation (the “Corporation”) to
amend the Certificate of Designations, Preferences and Rights of Series A
Convertible Stock (“Certificate of Designation”), the Corporation hereby grants
to you, as a holder of Series A Preferred Stock, the option to convert your
shares of Series A Preferred Stock and the accompanying Warrant to purchase
Common Stock (“Series A Warrant”) into shares of the Corporation’s Series B
Convertible Preferred Stock and a warrant to purchase Common Stock granted
therewith (“Series B Warrant”) on a one-for-one basis (the “Option”).

The Option will only become effective upon the sale by the Corporation of at
least 400,000 shares of the Series B Convertible Stock on or prior to March 30,
2007, and must be exercised by you, in whole or in part, on or prior to
April 30, 2007. In order to exercise the Option, you must deliver to the
Corporation written notice of your election to exercise the Option, which notice
will specify the number of shares of Series A Preferred Stock and pro rata
Series A Warrant with respect to which the Option is being exercised together
with the certificate representing your shares of Series A Preferred Stock and
the Series A Warrant and a signed copy of the Securities Purchase Agreement
regarding the Series B Convertible Stock, a copy of which will be provided to
you by the Corporation upon request. Upon receipt of these documents, the
Corporation shall promptly cause to be issued to you a certificate representing
the shares of Series B Convertible Stock and a Series B Warrant as set forth in
the Securities Purchase Agreement and, if your exercise is not for your entire
holdings of Series A Preferred Stock and the entire Series A Warrant, a
certificate for the balance of the share of Series A Preferred Stock and a
Series A Warrant representing the portion not converted, which shares and Series
A Warrant will remain subject to the same terms and conditions as currently
exist with respect to such shares and Series A Warrant.

 

 

AVICENA GROUP, INC. By:     



--------------------------------------------------------------------------------

ACCEPTED AND AGREED    Print Name    Signature    Print Name of Signatory

 

Date:                                                             , 2007